NO. 07-10-0275-CV
 
IN THE COURT OF
APPEALS
 
FOR THE SEVENTH
DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL D
 

JULY 30, 2010
 

 
GERALD BROWDER,  
 
                                                                                         Appellant

v.
 
JAMES LOWELL PENTON, JR., AS THE INDEPENDENT EXECUTOR OF THE
ESTATE OF JAMES LOWELL PENTON, DECEASED, 

 
                                                                                         Appellee
_____________________________
 
FROM
THE PROBATE COURT OF DENTON COUNTY;
 
NO.
PR-2008-00217-02; HONORABLE DON R. WINDLE, PRESIDING
______________________________
 
Abatement and Remand
______________________________
 
Before QUINN, C.J., and CAMPBELL
and PIRTLE, JJ.
            Gerald Browder, appellant, appeals a
judgment of the Probate Court of Denton County in favor of James Lowell Penton, Jr., as the Independent Executor of the Estate of
James Lowell Penton, deceased, appellee.  On July 20, 2010, appellant and appellee, through their counsel, filed a joint motion to
abate the appeal and permit proceedings in the trial court to effectuate a
settlement agreement.  See Tex. R. App. P. 42.1(a)(2)(C) (authorizing same). 
The parties have reached an agreement to settle and compromise their
differences and disputes, not only on the issues which are the subject of this
appeal, but also in collateral proceedings.
Accordingly,
the cause is remanded to the Probate Court for Denton County, Texas (trial
court) to effectuate the purported settlement under the guidance of the trial
court.  The latter is directed to execute those orders it deems necessary
to that end.  A copy of any orders executed must then be included
in a supplemental clerk's record and delivered to this court on or before
August 30, 2010, along with the joint motion of the parties requesting the
reinstatement and dismissal of the appeal.  Should such a motion not be
received by that date, the appeal will be dismissed for want of prosecution.
            It is so ordered.
 
                                                                                    Per
Curiam